DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed April 28, 2022, with respect to claim have been fully considered and are persuasive.  The rejection of March 2, 2022 has been withdrawn. 

 Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or render obvious an application brush of a protectant (aka conditioner or lubricant) for the fixing roller of an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“a first biasing member disposed at a position closer to the first position than the second position and configured to bias the protectant to the protectant applicator in a direction orthogonal to the axial direction of the protectant applicator with a first biasing force; and
a second biasing member disposed at a position closer to the second position than the first position and configured to bias the protectant to the protectant applicator in a direction orthogonal to the axial direction of the protectant applicator with a second biasing force larger than the first biasing force,” [emphasis added].
Hatori et al. US 2009/0010693, Boettcher et al. US 2017/0205760 A1, Hagimoto US 2017/0285555, Azuma US 2018/0328535 A1 teach the known biasing members for applying lubricant to the heated fixing roller but fail to teach or suggest the uneven biasing application claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793. The examiner can normally be reached Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica L Eley/Examiner, Art Unit 2852